DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This final action is responsive to the amendments filed on 12/21/20.
	Claims 1-14 are pending. 

Response to Arguments
	The applicant has amended the claims to include content rendered natively such as to inherit and style content for appearing natively within the rendered page (See Arguments p. 8).  With respect to this specific limitation, a new ground of rejection has been applied, explained in the Office action, below. 

Claim Objections
Claim 8 may include a typographical error “the delivery method include inline” which should likely recite “the deliver method includes inline.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane et al. (US 20090172551, Herein “Kane”) in view of Pyhalammi et al. (US 20080294998, Herein “Pyhalammi”) in view of Lai et al. (US 20110191316, Herein “Lai”).
Regarding claim 1, Kane teaches a method for building and delivering a HTML (Hypertext Markup Language) construction representing digital content layout (representation of a layout of digital content on a web page based on a widget location and interaction (fig. 2)), the method comprising:
constructing the digital content layout by selecting a delivery method (constructing a web page layout by laying out a widget contained in HTML served by the server to the user’s device [0028]), selecting subwidgets (selecting widgets to insert into the web page [0029]; widgets embedded in the associated web pages [0031]), and using the selected subwidgets to build and represent the digital content layout (the widget is used to render content such as 126 when selected for rendering/viewing by the user, according to the location of the respective widget within the user interface (fig. 2)), wherein the delivery method is an inline (the rendered widget content retrieved and delivered in line with the remainder of the web page (fig. 2)), and wherein the subwidgets include images, texts, or videos (the widgets may include, at least, text and images, such as text and images that represent aggregated user behavioral data [0016]);
integrating the digital content layout with a designated website (integrating content with respect to the widget of the web page shown in fig. 2 and website);
delivering third-party content to the designated website (the widget may retrieve content retrieved from an external source, such as a RSS news feed [0062]; retrieve from third party such as a web server ([0030] to [0035])); and
tracking interactive content on the designated website (monitor user actions [0005]).

	However, Kane fails to specifically teach subwidget.
Yet, in a related art, Pyhalammi discloses a first widget associated with a second widget wherein the user may request the second widget based on the presentation of the first widget [0005]. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the interacting with subwidgets (e.g., a second widget corresponding with a first widget) of Pyhalammi with the interacting with additional content using a widget of Kane to have subwidget. The combination would allow for, according to the motivation of Pyhalammi, automated using subwidgets how desired content is accessed by the user such as by making more efficient navigating to particular content using such subwidgets that allow for automating the retrieval of the content, particularly for users who do not how or for whom accessing the required content would be difficult or inefficient [0003]. As such, such subwidgets provide users with a more convenient manner for interacting with content on a webpage, particularly with respect to other widgets ([0004] and [0005]).

	However, Kane in view of Pyhalammi fails to specifically teach integrating natively the digital content layout with a designated website, the integrating being over an electronic communication network that includes a plurality of computing devices, the computing devices communicating with each other via wired or wireless media.
	Yet, in a related art, Lai discloses based on native content used by a user such as the nature of the particular user content ([0041] to [0045]) determining and inserting widgets based on a native estimation of the content used by the user such that the widgets are selected [0046] and even further natively inserted into content requested by the user [0047], the native presentation based not only on a topic of the content but also on a presentation native to the layout of the requested content [[0045 to 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the natively inserting content into a user requested page of Lai with the inserting content into a user requested page of Kane in view of Pyhalammi to have integrating natively the digital content layout with a designated website, the integrating being over an electronic communication network that includes a plurality of computing devices, the computing devices communicating with each other via wired or wireless media. The combination would allow for, according to the motivation of Lai, more efficiently and effectively accomplishing certain tasks that require inserting content into content delivered to a user that would accomplish such goals as attracting specific user attention [0004] such as by implementing the interface in a way that crates for a more uniform (e.g., less fragmented) reading experience and enhances the user satisfaction by showing content that is not only more desirable, but native to the user’s experience so that the user may feel more familiar with the content and also less lost or frustrated with the viewing experience ([0006], [0024], and [0025]); delivering content of particular interest to the user [0033]. 
	Furthermore, Lai teaches and/or makes abundantly clear:
	constructing, via a computing device (computer system [0032]; fig. 1; the remote server determining and efficiently locating requested content for the user that may be of particular and/or possible interest to the user [0033]; delivery using a server in communication with the user ([0034] and [0035]); server ([0039] and fig. 2) accessed remotely, such as over the internet [0042]), the digital content layout (determined layout of inserted content inserted within the web page [0035] such as widgets inserted into the page to increase a quality of the user’s experience [0036]; in particular, the server inserts widgets into the web page [0039] based on a layout including how the selected widgets are to be rendered or displayed to the user, such as natively presented alongside other content the computing device including at least one processing unit and a memory (server [0047]), the memory being configured with instructions for 
	selecting a delivery method (a delivery method by way of a server, such as a server selecting to insert widgets into a web page for viewing by a requesting user [0039]),
	selecting subwidgets (windows for rendering content  specifically for processing a subset of a data, each widget a subset or subwidget of the page content([0027] and [0028]) such as by selecting widgets [0046] for rendering of content native to the user’s used content such as content of a web page accessed for the user ([0044] and [0045]); widget selection for native insertion that matches the user’s intent [0046]), and
	using the selected subwidgets to build and represent the digital content layout (determining the layout of the page based on the native content and inserting the selected widgets in a way that is native to the presentation of the used web page, such as presentation within a presentation order of the widgets based on presentation criteria ([0047] and [0048])), wherein the delivery method is an inline (presentation, e.g., in a vertical order [0047]), and wherein the subwidgets include images, texts, or videos (e.g., video widget embedded within the page [0027]);
	integrating natively (a determined order in which the widgets are displayed, such as natively rendering the widgets vertically in a way that natively matches the primary content [0048]) the digital content layout with a designated website (integrating the widgets with a viewed/requested web page [0048]; figs. 2 to 14 describing examples of viewed websites), the integrating being over an electronic communication network that includes a plurality of computing devices, the computing devices communicating with each other via wired or wireless media (network (figs. 1, 2, 14, and 15));
	delivering, via the network (network communication (figs. 1, 2, 14, and 15)), third-party content to the designated website (third party widgets including, e.g., web content, mapping content, etc. ([0027], [0046], [0050], [0053], [0068], [0069], [0075], [0076], and [0086])); and
	tracking, via the network, interactive content on the designated website (tracking content of the widget such as served content [0069] and user interactions with the widget such as logging widget activities and user activities [0070]).

Regarding claim 2, Kane in view of Pyhalammi in view of Lai teaches the limitations of claim 1, as explained above.
Furthermore, Kane teaches the method of claim 1, wherein the inline is content rendered directly in a web page (content rendered in a web page corresponding with the widget (fig. 2 and [0053])).

Regarding claim 5, Kane in view of Pyhalammi in view of Lai teaches the limitations of claim 1, as explained above.
Furthermore, Kane teaches the method of claim 1, wherein the sub widgets include asset sub widgets that are directly associated with media, data, or a URL (Uniform Resource Locator) to render content (widgets associated with web pages, widgets, etc. (fig. 4A) and further associated with media, data, and a URL which may be rendered to the user ([0014] to [0016]) and, in addition to retrieving web data, the system may also base such requests and retrieval on, e.g, the URL of the web page visited by the user [0030]; the widgets may be used to render/display content to the user on the accessed web pages [0016]).

Regarding claim 6, Kane in view of Pyhalammi in view of Lai teaches the limitations of claim 1, as explained above.
the method of claim 1, wherein the sub widgets include container sub widgets that are image containers, text or HTML containers, video players, or document viewers (retrieve and display content [0016] such as widget-based video rendering [0068]).


Claims 3, 4, and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane in view of Pyhalammi in view of Lai in view of Ioffe et al. (US 20090288021, Heein “Ioffe”).
Regarding claim 3, Kane in view of Pyhalammi in view of Lai teaches the limitations of claim 1, as explained above.
Furthermore, Kane teaches the method of claim 1, wherein the delivery method is a Call-To-Action (CTA) which is … displayed inline which, when clicked triggers a window with content (e.g., rendering a window that appears when a user selects a particular widget-based object [0062]).

	However, Kane in view of Pyhalammi in view of Lai fails to specifically teach a button.
Yet, in a related art, Ioffe discloses widget button for interacting with widget content and, particularly including subwidgets [0047].
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the widget including an actionable button displayed with the web page content of Ioffe with the widget-based content delivery of Kane in view of Pyhalammi in view of Lai to have a button. The combination would allow for, according to the motivation of Ioffe, making more user-friendly and efficient how widget-based content is retrieved and rendered to a user, thus allowing builders of websites to enhance the delivery of launched content via a website in a user-friendly and interactive manner, such as is the case of a graphical user interface element including a button ([0002] to [0008]). A button is familiar and user-friendly interactive graphical user interface for performing calls 

Regarding claim 4, Kane in view of Pyhalammi in view of Lai in view of Ioffe teaches the limitations of claims 1 and 3, as explained above.
Furthermore, Kane teaches the method of claim 3, wherein the delivery method is an overlay where one or more CTAs rendered on top of an existing element on a web page (e.g., object or rea of the page that when selected causes window content to be rendered [0062], the overlay being an object overlaid on top of a window region of the display, allowing the user to select the overlay object, thus rendering the related content (see also fig. 2)).

Regarding claim 7, Kane in view of Pyhalammi in view of Lai teaches the limitations of claims 1 and 6, as explained above.
However, Kane in view of Pyhalammi in view of Lai fails to specifically teach the method of claim 6, wherein one container subwidget is rendered within another subwidget to build an interactive layout.
Yet, in a related art, Ioffe discloses presenting one or more second widgets on a first widget upon a user request such that the user may interact (e.g., browse) with the edges, initiated by clicking a button [0047]; see also fig. 4B.
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the widget including an actionable button displayed with the web page content of Ioffe with the widget-based content delivery of Kane in view of Pyhalammi in view of Lai to have a wherein one container subwidget is rendered within another subwidget to build an interactive layout. The combination would allow for, according to the motivation of Ioffe, making more user-

Rergarding claim 8, Kane teaches a computing device for building and delivering a HTML (Hypertext Markup Language) construction representing digital content layout (website with digital content late corresponding with a HTML file that includes widget code for interaction [0024]), the computing device comprising:
a control circuit (computer hardware [0054]);
a processor installed in the control circuit (processor [0054]); and
a memory installed in the control circuit and coupled to the processor (code stored on computer storage [0054]);
wherein the processor is configured to execute a program code stored in the memory to: construct the digital content layout by selecting a delivery method (accessing a web page with widget code include to report and retrieve processed data ([0014] to [0016])), selecting subwidgets (inserted widget into the web page for processing web data ([0014] to [0016])), and using the selected subwidgets to build and represent the digital content layout (the widget may represent a layout such as determining display various types of content (e.g., behavior-based content) [0016]), wherein the delivery method could include inline (with widget may retrieve and display images inline or directly within the web page related to the particular page or site being accessed [0016]), call-to-action (CTA) (execution of a function with Examiner’s note: Ioffe more specifically discloses call to action with respect to a button), and overlay (overlaid pop-over that appears when a user interacts with a selectable component of the widget [0062]), and wherein the subwidgets could include images, texts, videos, documents, and call-outs (generated windget content displayed as part of the web page, such as a textual RSS news feed [0062]; Examiner’s note: While this limitation is optional the examiner still notes for the applicant’s reference one possible disclosure with respect to this reference, particularly if the claim is amended to require this limitation feature); integrate the digital content layout with a designated website (e.g., the displayed content displayed with respect to rendered widget within the web page [0062]); deliver third-party content to the designated website (widget served by a web server ([0028] to [0034]); e.g., RSS widget [0062]); and track interactive content on the designated website (monitoring user’s browsing behaviors [0025]).

However, Kane fails to specifically teach subwidget.
Yet, in a related art, Pyhalammi discloses a first widget associated with a second widget wherein the user may request the second widget based on the presentation of the first widget [0005]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the interacting with subwidgets (e.g., a second widget corresponding with a first widget) of Pyhalammi with the interacting with additional content using a widget of Kane to have subwidget. The combination would allow for, according to the motivation of Pyhalammi, automated using subwidgets how desired content is accessed by the user such as by making more efficient navigating to particular content using such 

However, Kane in view of Pyhalammi fails to specifically teach call-to-action, particularly as defined within the specification as “a button displayed inline which, when clicked, triggers a modal window with content” (Specification at [0035]) even though, as described above, Kane in view of Pyhalammi teaches each of the fetures of this limitation other than, specifically, button.
Yet, in a related art, Ioffe discloses widget button for interacting with widget content an, particularly including subwidgets [0047].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the widget including an actionable button displayed with the web page content of Ioffe with the widget-based content delivery of Kane in view of Pyhalammi to have a button. The combination would allow for, according to the motivation of Ioffe, making more user-friendly and efficient how widget-based content is retrieved and rendered to a user, thus allowing builders of websites to enhance the delivery of launched content via a website in a user-friendly and interactive manner, such as is the case of a graphical user interface element including a button ([0002] to [0008]). A button is familiar and user-friendly interactive graphical user interface for performing calls to actions which may be used in processing widget content on a web browser which also commonly includes other navigation buttons [0047].

	However, Kane in view of Pyhalammi in view of Ioffe fails to specifically teach integrate natively, over the electronic communication network, the digital content layout with a designated website.

	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the natively inserting content into a user requested page of Lai with the inserting content into a user requested page of Kane in view of Pyhalammi in view of Ioffe to have integrate natively, over the electronic communication network, the digital content layout with a designated website. The combination would allow for, according to the motivation of Lai, more efficiently and effectively accomplishing certain tasks that require inserting content into content delivered to a user that would accomplish such goals as attracting specific user attention [0004] such as by implementing the interface in a way that crates for a more uniform (e.g., less fragmented) reading experience and enhances the user satisfaction by showing content that is not only more desirable, but native to the user’s experience so that the user may feel more familiar with the content and also less lost or frustrated with the viewing experience ([0006], [0024], and [0025]); delivering content of particular interest to the user [0033].
	Furhtermore, La teaches:
	construct the digital content layout by selecting a delivery method (delivery and layout for rendering and presentation of content such as a content relevancy of each widget, a preference of a user, a revenue potential of a given widget, etc. [0049]), selecting subwidgets (subsets of data including widgets including such data as text, subcontent including window content or drop-down menu [0028]), and using the selected subwidgets to build and represent the digital content layout (layout such as vertically ordered list of results, based on user preferences content importance, etc. ([0047] to [0051])), wherein the delivery method includes inline (e.g., vertically integrated ([0047] to [0051])), call-to-action (CTA) (e.g., a pull down menu [0028] or hyperlink [0027]), and overlay (e.g., a window or text box and wherein the subwidgets include images, texts, videos, documents, and call-outs (e.g., images, text, audio, video, other web pages, hyperlinks, embedded widgets etc. [0027]);
	integrate natively, over the electronic communication network, the digital content layout with a designated website (the server integrates/inserts the widgets into the web page [0039] natively such as by vergical integration [0050]);
	deliver, via the electronic communication network, third-party content to the designated website (deliver, e.g., a mapping widget with content that integrates the user’s experience such as for travel  [0050]; other website content [0027], etc.); and
	track, via the electronic communication network, interactive content on the designated website (tracking such as by tracking widget activities [0070] and/or tracking and enforcing access rights [0069]).

Regarding claim 9, Kane in view of Pyhalammi in view of Ioffe in view of Lai teaches the limitations of claim 8, as explained above.
Furthermore, Kane teaches the computing device of claim 8, wherein the inline is content rendered directly in a web page (widget-based content layed out on a web page (fig. 2 and [0018])).

Regarding claim 10, Kane in view of Pyhalammi in view of Ioffe in view of Lai teaches the limitations of claim 8, as explained above.
Furthermore, Ioffe teaches the computing device of claim 8, wherein the delivery method is a Call-To-Action (CTA) which is a button displayed inline which, when clicked triggers a window with content (a selectable button enables for activating an embedded widget, such as by causing to display widgets related to a first widget [0047]).

Regarding claim 11, Kane in view of Pyhalammi in view of Ioffe in view of Lai teaches the limitations of claims 8 and 10, as explained above.
Furthermore, Ioffe teaches the computing device of claim 10, wherein the delivery method is an overlay where one or more CTAs rendered on top of an existing element on a web page (a browse widget button overlayed a first widget and page of the web page ([0047] and fig. 4A)).

Regarding claim 12, Kane in view of Pyhalammi in view of Ioffe in view of Lai teaches the limitations of claim 8, as explained above.
Furthermore, Kane teaches the computing device of claim 8, wherein the sub widgets include asset subwidgets that are directly associated with media, data, or a URL (Uniform Resource Locator) to render content (widgets associated with web pages, widgets, etc. (fig. 4A) and further associated with media, data, and a URL which may be rendered to the user ([0014] to [0016]) and, in addition to retrieving web data, the system may also base such requests and retrieval on, e..g, the URL of the web page visited by the user [0030]; the widgets may be used to render/display content to the user on the accessed web pages [0016]).

Regarding claim 13, Kane in view of Pyhalammi in view of Ioffe in view of Lai teaches the limitations of claim 8, as explained above.
Furthermore, Kane teaches the computing device of claim 8, wherein the sub widgets include container sub widgets that are image containers, text or HTML containers, video players, or document viewers (causing to retrieve content for the web page, the widget didisplay object including related content including, e.g., news stories, blogs, podcasts, video clips [0068]).

Regarding claim 14, Kane in view of Pyhalammi in view of Ioffe in view of Lai teaches the limitations of claims 8 and 13, a explained above.
Furthermore, Ioffe teaches the computing device of claim 13, wherein one container subwidget is rendered within another subwidget to build an interactive layout (presenting one or more second widgets on a first widget upon a user request such that the user may interact (e.g., browse) with the edges, initiated by clicking a button [0047]).

Conclusion
Other art made of record may be included in the Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.
/JASON T EDWARDS/Examiner, Art Unit 2144